Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 28, 2015

                                     No. 04-14-00579-CV

                                     Jay Kay BEAR Ltd,
                                          Appellant

                                              v.

                                       Patty MARTIN,
                                           Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-11890
                      Honorable Cathleen M. Stryker, Judge Presiding

                         CORRECTED ORDER
       Appellant’s and Cross-Appellant’s reply briefs are due on June 2, 2015. See TEX. R. APP.
P. 38.6(c). On May 27, 2015, Appellant and Cross-Appellant filed a joint motion for an
extension of time to file the reply briefs until July 2, 2015.
        The joint motion is GRANTED. Appellant’s and Cross-Appellant’s reply briefs must be
filed in this court not later than July 2, 2015. See id. R. 38.6(d). NO FURTHER
EXTENSIONS OF TIME TO FILE THE REPLY BRIEFS WILL BE GRANTED.
        We caution the parties that this court may consider and decide this appeal before the
reply briefs are filed. See id. R. 38.3.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court_